     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 1 of 22



                 UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK

THE SAMUEL LAW FIRM
Michael Samuel (MS 7997)
1441 Broadway
Suite 6085
New York, New York 10018
(212) 563-9884
michael@samuelandstein.com

Attorneys for Plaintiff, Individually
and on behalf of all other persons
similarly situated

 Jose Pichasaca, on behalf of
 himself all other persons
 similarly situated,
                                          DOCKET NO. __________
      Plaintiff,

             - vs. –                           COMPLAINT

 Red One Plaza LLC. d/b/a                   COLLECTIVE ACTION
 Lucy’s Cantina Royale, LDV
 Hospitality Holdings, LLC,                    CLASS ACTION
 LDV Hospitality Management,
 LLC, and LDV RG Lucy, LLC,


      Defendants.

     Plaintiff Jose Pichasaca, by and through his

undersigned attorneys, for his complaint against defendants

Red One Plaza LLC d/b/a Lucy’s Cantina Royale, LDV

Hospitality Holdings, LLC, LDV Hospitality Management, LLC,

and LDV RG Lucy, LLC, alleges as follows, on behalf of

himself and all other persons similarly situated:
        Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 2 of 22




                        NATURE OF THE ACTION

     1.     Plaintiff Jose Pichasaca on behalf of himself and

all other similarly situated current and former employees of

the defendants, who elect to opt into this action pursuant to

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b),

that they are entitled to: (i) compensation for wages paid at

less than the statutory minimum wage, (ii) unpaid wages from

defendants for overtime work for which they did not receive

overtime premium pay as required by law, and (iii) liquidated

damages pursuant to the FLSA, 29 U.S.C. §§ 201 et seq.,

because the defendants’ violations lacked a good faith basis.

     2.     Mr. Pichasaca further complains that he is entitled

to (i) compensation for wages paid at less than the statutory

minimum wage; (ii) back wages for overtime work for which the

defendants willfully failed to pay overtime premium pay as

required by the New York Labor Law §§ 650 et seq. and the

supporting New York State Department of Labor regulations;

(iii) liquidated damages pursuant to New York Labor Law for

these     violations;    and   (iv)       statutory   damages   for   the

defendants’ violation of the Wage Theft Prevention Act.

                               THE PARTIES

     3.     Plaintiff Jose Pichasaca is an adult individual

residing in the Bronx, New York.


                                      2
      Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 3 of 22



     4.    Mr. Pichasaca consents in writing to be a party to

this action pursuant to 29 U.S.C. § 216(b); his written

consent is being filed herewith.

     5.    Defendant Red One Plaza LLC d/b/a Lucy’s Cantina

Royale is a domestic business corporation organized under the

law of the State of New York (hereinafter referred to as

“Lucy’s Cantina Royale”) with a principal place of business

at 1 Pennsylvania Plaza, New York, New York 10001.

     6.    Defendant    LDV     Hospitality   Holdings,      LLC    (“LDV

Holdings”) is a Delaware limited liability company with a

registered address at 251 Little Falls Drive, Wilmington,

Delaware   19808.      LDV    Holdings   creates    concepts   for    and

operates restaurants in the U.S. and abroad, including Lucy’s

Cantina Royale.

     7.    Defendant LDV Hospitality Management, LLC (“LDV

Management”) is a Delaware limited liability company with a

registered address at 251 Little Falls Drive, Wilmington,

Delaware 19808, and owns 28 restaurants in the U.S. and

abroad, including Lucy’s Cantina Royale.

     8.    Defendant    LDV    RG   Lucy,   LLC    (“LDV   Lucy”)    is   a

Delaware limited liability company with a registered address

at 251 Little Falls Drive, Wilmington, Delaware 19808.                LDV

Lucy owns the trademark and liquor license for Lucy’s Cantina

Royale.


                                    3
      Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 4 of 22



     9.    Upon   information     and    belief,     the   corporate

defendants named in paragraph 5 through 8 above are parents,

affiliates or subsidiaries that own or co-own Lucy’s Cantina

Royale.

     10.   At all relevant times, the defendant were employers

engaged in interstate commerce and/or the production of goods

for commerce within the meaning of the FLSA, 29 U.S.C. §§

206(a) and 207(a).

     11.   At all relevant times, the defendants including

Lucy’s Cantina Royale have been and continue to be an employer

engaged in interstate commerce and/or the production of goods

for commerce within the meaning of the FLSA, 29 U.S.C. §§

206(a) and 207(a).

     12.   Upon information and belief, at all relevant times,

the defendants, including Lucy’s Cantina Royale have had

gross revenues in excess of $500,000.00.

     13.   Upon information and belief, at all relevant times

herein, the defendants, including Lucy’s Cantina Royale have

used goods and materials produced in interstate commerce, and

has employed at least two individuals who handled such goods

and materials.

     14.   Upon   information    and    belief,    defendant   Lucy’s

Cantina Royale has the power to hire and fire employees, set

wages and schedules, and maintain their records.


                                 4
     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 5 of 22



     15.   Defendants constituted “employers” of Mr. Pichasaca

as that term is used in the Fair Labor Standards Act and New

York Labor Law.

                     JURISDICTION AND VENUE

     16.   This Court has subject matter jurisdiction over

this matter pursuant to 28 U.S.C. §§ 1331 and 1337 and

supplemental   jurisdiction   over   Mr.   Pichasaca’s   state   law

claims pursuant to 28 U.S.C. § 1367. In addition, the Court

has jurisdiction over Mr. Pichasaca’s claims under the FLSA

pursuant to 29 U.S.C. § 216(b).

     17.   Venue is proper in this district pursuant to 28

U.S.C. § 1391 because the defendants’ business is located in

this district.

                  COLLECTIVE ACTION ALLEGATIONS

     18.   Pursuant to 29 U.S.C. § 206 and § 207, Mr. Pichasaca

seeks to prosecute his FLSA claims as a collective action on

behalf of a collective group of persons defined as follows:

     All persons who are or were formerly employed by
     defendants in the United States at any time since
     August 11, 2018, to the entry of judgment in this
     case (the “Collective Action Period”), who were
     restaurant employees, and who were not paid
     statutory    minimum    wages    and/or    overtime
     compensation at rates at least one-and-one-half
     times the regular rate of pay for hours worked in
     excess of forty hours per workweek (the “Collective
     Action Members”).




                                5
       Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 6 of 22



       19.   The    Collective      Action       Members      are     similarly

situated to Mr. Pichasaca in that they were employed by

defendants as non-exempt employees and were denied payment at

the    statutory    minimum      wage       and/or   were    denied    premium

overtime pay for hours worked beyond forty hours in a week.

       20.   They   are     further       similarly     situated      in   that

defendants    had    a    policy    and      practice   of    knowingly    and

willfully refusing to pay them the minimum wage or overtime.

       21.   Mr. Pichasaca and the Collective Action Members

perform or performed the same or similar primary duties, and

were    subjected    to    the     same      policies   and    practices    by

defendants.

       22.   The exact number of such individuals is presently

unknown but is known by defendants and can be ascertained

through appropriate discovery.

                         CLASS ACTION ALLEGATIONS

  23. Plaintiff brings his claims herein pursuant to Federal

Rules of Civil Procedure (“FRCP”) Rule 23, on behalf of all

non-exempt personnel employed by Defendants on or after the

date that is six years before the filing of the Complaint in

this case as defined herein (the “Class Period”).

       24.   All said persons, including Plaintiff, are referred

to herein as the “Class.”




                                        6
        Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 7 of 22



     25.      The Class members are readily ascertainable.              The

number and identity of the Class members are determinable

from the records of Defendants.                The hours assigned and

worked, the positions held, and the rate of pay for each Class

Member is also determinable from Defendants’ records.                  For

purpose of notice and other purposes related to this action,

their    names    and    addresses       are   readily   available     from

Defendants. Notice can be provided by means permissible under

said FRCP 23.

Numerosity

     26.      The proposed Class is so numerous that joinder of

all members is impracticable, and the disposition of their

Claims as a class will benefit the parties and the Court.

Although the precise number of such persons is unknown, and

the facts on which the calculation of the number is presently

within the sole control of the Defendants, upon information

and belief, there are over forty (40) members in the class.

Commonality

     27.      There are questions of law and fact common the Class

which    predominate      over   any       questions     affecting     only

individual class members, including:

         a.    Whether   Defendants       employed   Plaintiff   and    the

               Class within the meaning of New York law.




                                     7
     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 8 of 22



       b.    Whether Plaintiff and Class members are paid at

             least the minimum wage for each hour worked under

             the New York Labor Law;

       c.    Whether Plaintiff and Class members are entitled

             to and paid overtime under the New York Labor Law;

       d.    Whether Defendants maintained a policy, pattern

             and/or practice of failing to pay Plaintiff and

             the Rule 23 Class spread-of-hours pay as required

             by the New York Labor Law;

       e.    Whether Defendants maintained a policy, pattern

             and/or practice of failing to provide requisite

             statutory meal periods;

       f.    Whether Defendants provided a Time of Hire Notice

             detailing rates of pay and payday at the start of

             Plaintiff’s    and   the    Rule   23    Class’s    start   of

             employment and/or timely thereafter;

       g.    Whether   Defendants       provided     paystubs    detailing

             full and accurate rates of pay and credits taken

             toward the minimum wage to Plaintiffs and the Rule

             23 Class on each payday; and

       h.    At what common rate, or rates subject to common

             method    of   calculation     was      and   is   Defendants

             required to pay the Class members for their work.

Typicality


                                  8
        Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 9 of 22



  28. Plaintiff’s claims are typical of those claims which

could be alleged by any member of the Class, and the relief

sought is typical of the relief that would be sought by

each member of the Class in separate actions.           All the

Class members were subject to the same corporate practices

of Defendants, as alleged herein, of failing to pay minimum

wage and/or overtime, and spread-of-hours compensation.

Defendants’ corporate wide policies and practices affected

all Class members similarly, and Defendants benefited from

the same type of unfair and/or wrongful acts as to each

Class member.     Plaintiff and other Class members sustained

similar losses, injuries and damages arising from the same

unlawful policies, practices, and procedures.

Adequacy

  29. Plaintiff is able to fairly and adequately protect the

Interests of the Class and has no interests antagonistic to

the Class.      Plaintiff is represented by attorneys who are

experienced and competent representing plaintiffs in both

class action and wage and hour employment litigation cases.

Superiority

  30.      A class action is superior to other available methods

for the fair and efficient adjudication of this controversy,

particularly in the context of wage and hour litigation where

individual Class members lack the financial resources to


                                   9
        Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 10 of 22



vigorously prosecute a lawsuit against corporate defendants.

Class action treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single

forum     simultaneously,       efficiently,      and    without     the

unnecessary duplication of efforts and expenses that numerous

individual actions engender.         Because the losses, injuries,

and damages suffered by each of the individual Class members

are small in the sense pertinent to a class action analysis,

the expenses and burden of individual litigation would make

it extremely difficult or impossible for the individual Class

members    to   redress   the   wrongs   done   to   them.     Further,

important public interests will be served by addressing the

matter as a class action.          The adjudication of individual

litigation claims would result in a great expenditure of Court

and public resources; however, treating the claims as a class

action would result in significant saving of these costs.

The prosecution of separate actions by individual members of

the Class would create a risk of inconsistent and/or varying

adjudications with respect to the individual members of the

Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of Class members’

rights and the disposition of their interest through actions

to which they were not parties.           The issues in this action

can be decided by means of common, class-wide proof.                 In


                                   10
       Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 11 of 22



addition, if appropriate, the Court can, and is empowered to,

fashion methods to efficiently manage this action as a class

action.

  31. Upon information and belief, Defendants and other

employers throughout the state violate the New York Labor

Law.    Current employees are often afraid to assert their

rights out fear of direct or indirect retaliation.              Former

employees are fearful of bringing claims because doing so can

harm their employment, future employment, and future efforts

to secure employment.       Class actions provide class members

who are not named in the Complaint a degree of anonymity which

allows for the vindication of their rights while eliminating

or reducing these risks.

                                 FACTS

       32.   At all relevant times herein, the defendants owned

and operated Lucy’s Cantina Royale, a restaurant and bar in

Manhattan, New York.

       33.   Mr. Pichasaca was employed at Lucy’s Cantina Royale

from approximately November 2009 until March 10th, 2020.

       34.   Mr. Pichasaca was hired by “Omar”, the kitchen

manager/chef at Lucy’s Cantina Royale.

       35.   Mr. Pichasaca was employed as a dishwasher and

maintenance worker during his employment by the defendants.



                                  11
     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 12 of 22



     36.   Mr. Pichasaca’s work was performed in the normal

course of the defendants’ business, was integrated into the

business of defendants, and did/does not involve executive or

administrative responsibilities.

     37.   At all relevant times herein, Mr. Pichasaca was an

employee engaged in commerce and/or in the production of goods

for commerce, as defined in the FLSA and its implementing

regulations.

     38.   During his employment by defendant Lucy’s Cantina

Royale, Mr. Pichasaca worked a regular schedule five days per

week as follows: from 10 a.m. until 7 p.m., Monday through

Friday.

     39.   As a result, he was working approximately 45 hours

per week during his employment.

     40.   Mr. Pichasaca was paid by check weekly throughout

his employment and received no paystubs or wage statements of

any sort with his pay.

     41.   Mr. Pichasaca was paid an hourly rate of $12 per

hour for 2015, $13 per hour in 2016, $14 per hour in 2017 &

2018, and $15 per hour in 2019 and 2020.

     42.   Mr. Pichasaca’s was paid weekly on Friday by check,

but was only paid for 40 hours of work per week not the 45

hours per week he actually worked.




                                12
      Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 13 of 22



      43.   Mr. Pichasaca’s effective rate of pay was below the

statutory New York City minimum wage in effect at relevant

times.

      44.   Defendants failure to pay Mr. Pichasaca an amount

at least equal to the New York City minimum wage in effect

during relevant time periods was willful and lacked a good

faith basis.

      45.   In addition, defendants failed to pay Mr. Pichasaca

any overtime “bonus” for hours worked beyond 40 hours in a

workweek, in violation of the FLSA, the New York Labor Law,

and   the   supporting    New   York     State      Department    of   Labor

regulations.

      46.   Defendants’    failure       to   pay    Mr.   Pichasaca      the

overtime bonus for overtime hours worked was willful and

lacked a good faith basis.

      47.   Defendants failed to provide Mr. Pichasaca with a

written notice providing the information required by the Wage

Theft Prevention Act – including, inter alia, defendants’

contact information, the regular and overtime rates, and

intended    allowances    claimed    –    and    failed    to    obtain   his

signature acknowledging the same, upon his hiring or at any

time thereafter, in violation of the Wage Theft Prevention

Act in effect at the time.




                                    13
        Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 14 of 22



     48.      Defendants failed to provide Mr. Pichasaca with

weekly records of his compensation and hours worked, in

violation of the Wage Theft Prevention Act.

     49.      Upon    information      and     belief,     throughout    both

periods of Mr. Pichasaca’s employment, both before that time

(throughout     the     Collective     Action    Period)    and   continuing

until     today,      defendants      have     likewise    employed     other

individuals      like    Mr.    Pichasaca       (the     Collective     Action

Members) in positions at defendants’ restaurant that required

little skill, no capital investment, and with duties and

responsibilities         that   did     not     include    any    managerial

responsibilities or the exercise of independent judgment.

        50.   Defendants applied the same employment policies,

practices, and procedures to all Collective Action and Class

Members, including policies, practices, and procedures with

respect to the payment of minimum wages and overtime.

        51.   Upon information and belief, Defendants have failed

to pay these other individuals at a rate at least equal to

the minimum wage, in violation of the FLSA and the New York

Labor Law.

        52.   Upon     information       and     belief,      these     other

individuals have worked in excess of forty hours per week,

yet defendants have likewise failed to pay them overtime




                                       14
     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 15 of 22



compensation of one-and-one-half times their regular hourly

rate in violation of the FLSA and the New York Labor Law.

     53.   Upon    information     and    belief,     these       other

individuals were not provided with required wage notices or

weekly wage statements as specified in New York Labor Law §§

195.1, 195.3, and the Wage Theft Prevention Act.

     54.   Upon information and belief, while the defendants

employed Mr. Pichasaca and the Collective Action and Class

members,   and    through   all    relevant   time   periods,      the

defendants failed to maintain accurate and sufficient time

records or provide accurate records to employees.

     55.   Upon information and belief, while the defendants

employed Mr. Pichasaca and the Collective Action and Class

members,   and    through   all    relevant   time   periods,      the

defendants failed to post or keep posted a notice explaining

the minimum wage and overtime pay rights provided by the FLSA

or New York Labor Law.

                             COUNT I

             (New York Labor Law – Minimum Wage)

     56.   Mr. Pichasaca, on behalf of himself and all of the

Collective Action and Class Members, repeats, realleges, and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.




                                  15
     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 16 of 22



     57.   At all relevant times, Mr. Pichasaca was employed

by the defendants within the meaning of the New York Labor

Law, §§ 2 and 651.

     58.   Defendants   willfully     violated    Mr.   Pichasaca’s

rights by failing to pay him compensation in excess of the

statutory minimum wage in violation of the New York Labor Law

§§ 190-199, 652 and their regulations.

     59.   Defendants’ failure to pay compensation in excess

of the statutory minimum wage was willful, and lacked a good

faith basis, within the meaning of New York Labor Law § 198,

§ 663 and supporting regulations.

     60.   Due   to   the   defendants’    New   York    Labor    Law

violations, Mr. Pichasaca and the Collective Action and Class

Members are entitled to recover from defendants their unpaid

compensation,    liquidated    damages,     interest,    reasonable

attorneys’ fees, and costs and disbursements of the action,

pursuant to New York Labor Law § 198, and § 663(1).

                              COUNT II

            (Fair Labor Standards Act - Overtime)

     61.   Mr. Pichasaca, on behalf of himself and all of the

Collective Action and Class Members, repeats, realleges, and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.




                                 16
     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 17 of 22



     62.    At all relevant times, the defendants employed Mr.

Pichasaca and each of the Collective Action and Class Members

within the meaning of the FLSA.

     63.    At all relevant times, the defendants had a policy

and practice of refusing to pay overtime compensation to their

employees for hours they worked in excess of forty hours per

workweek.

     64.    As    a    result    of   defendants’   willful   failure    to

compensate their employees, including Mr.               Pichasaca and the

Collective Action and Class Members, at a rate at least one-

and-one-half times the regular rate of pay for work performed

in excess of forty hours per workweek, the defendants have

violated, and continue to violate, the FLSA, 29 U.S.C. §§ 201

et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

     65.    The foregoing conduct, as alleged, constituted a

willful violation of the FLSA within the meaning of 29 U.S.C.

§ 255(a), and lacked a good faith basis within the meaning of

29 U.S.C. § 260.

     66.    Due       to   the   defendants’     FLSA   violations,     Mr.

Pichasaca and the Collective Action and Class Members are

entitled to recover from the defendants their unpaid overtime

compensation,         liquidated      damages,   interest,     reasonable

attorneys’ fees, and costs and disbursements of this action,

pursuant to 29 U.S.C. § 216(b).


                                       17
     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 18 of 22



                            COUNT III

                 (New York Labor Law - Overtime)

     67.   Mr. Pichasaca, on behalf of himself and all of the

Collective Action and Class Members, repeats, realleges, and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     68.   At all relevant times, Mr. Pichasaca was employed

by the defendants within the meaning of the New York Labor

Law, §§ 2 and 651.

     69.   Defendants   willfully     violated    Mr.   Pichasaca’s

rights by failing to pay him overtime compensation at rates

at least one-and-one-half times the regular rate of pay for

each hour worked in excess of forty hours per workweek in

violation of the New York Labor Law §§ 650 et seq. and its

supporting regulations in 12 N.Y.C.R.R. § 146.

     70.   Defendants’ failure to pay overtime was willful,

and lacked a good faith basis, within the meaning of New York

Labor Law § 198, § 663 and supporting regulations.

     71.   Due   to   the   defendants’    New   York    Labor    Law

violations, Mr. Pichasaca and the Collective Action and Class

Members are entitled to recover from the defendants their

unpaid overtime compensation, liquidated damages, interest,

reasonable attorneys’ fees, and costs and disbursements of




                                18
     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 19 of 22



the action, pursuant to New York Labor Law § 198, and §

663(1).

                              COUNT IV

      (New York Labor Law – Wage Theft Prevention Act)

     72.    Mr. Pichasaca, on behalf of himself and all of the

Collective Action and Class Members, repeats, realleges, and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     73.    At all relevant times, Mr. Pichasaca was employed

by defendants within the meaning of the New York Labor Law,

§§ 2 and 651.

     74.    Defendants   willfully     violated    Mr.    Pichasaca’s

rights by failing to provide him with the wage notice required

by the Wage Theft Prevention Act when they were hired, or at

any time thereafter.

     75.    Defendants   willfully     violated    Mr.    Pichasaca’s

rights by failing to provide him with weekly wage statements

required by the Wage Theft Prevention Act at any time during

his employment.

     76.    Due   to   the   defendants’    New    York   Labor   Law

violations relating to the failure to provide paystubs, Mr.

Pichasaca    is   entitled   to   recover   from   the    defendant’s

statutory damages of $250 per day, from November 2009 through

March 10, 2020, up to the maximum statutory damages.


                                  19
     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 20 of 22



     77.    Due   to   the   defendants’    New     York    Labor   Law

violations relating to the failure to provide wage notices,

Mr. Pichasaca is entitled to recover from the defendant’s

statutory damages of $50 per day from November 2009 to March

10, 2020, up to the maximum statutory damages.

                         PRAYER FOR RELIEF

     WHEREFORE, Mr. Pichasaca respectfully requests that this

Court grant the following relief:

       a.    Designation of this action as a collective action

             on behalf of the Collective Action Members and

             prompt issuance of notice pursuant to 29 U.S.C. §

             216(b) to all similarly situated members of an

             FLSA Opt-In Class, apprising them of the pendency

             of this action, permitting them to assert timely

             FLSA claims in this action by filing individual

             Consents to Sue pursuant to 29 U.S.C. § 216(b),

             and appointing Mr. Pichasaca and his counsel to

             represent the Collective Action Members;

       b.    A    declaratory    judgment    that     the    practices

             complained of herein are unlawful under the FLSA

             and the New York Labor Law;

       c.    An injunction against the defendants and their

             officers,       agents,    successors,         employees,


                                 20
Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 21 of 22



       representatives, and any and all persons acting

       in concert with them, as provided by law, from

       engaging     in    each    of   the   unlawful      practices,

       policies, and patterns set forth herein;

  d.   A compensatory award of unpaid compensation, at

       the statutory overtime rate, due under the FLSA

       and the New York Labor Law;

  e.   Compensatory       damages      for   failure    to   pay   the

       minimum wage pursuant to New York Labor Law;

  f.   Liquidated damages for the defendants’ New York

       Labor Law violations;

  g.   Statutory damages for the defendants’ violation

       of the New York Wage Theft Prevention Act;

  h.   Back pay;

  i.   Punitive damages;

  j.   An   award    of    prejudgment        and   post     judgment

       interest;

  k.   An award of costs and expenses of this action

       together with reasonable attorneys’ and expert

       fees; and

  l.   Such other, further, and different relief as this

       Court deems just and proper.


                             21
     Case 1:21-cv-06765 Document 1 Filed 08/11/21 Page 22 of 22



Dated: August 11, 2021


                            /s/ Michael Samuel
                            Michael Samuel (MS 7997)
                            THE SAMUEL LAW FIRM
                            1441 Broadway
                            Suite 6085
                            New York, New York 10018
                            (212) 563-9884
                            Attorneys for Plaintiff,
                            Individually and on behalf of an
                            FLSA collective action




                                22
